Citation Nr: 0948290	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran had honorable service from January 1979 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder (claimed as bipolar disorder).

In August 2007, an in-person hearing was held with a decision 
review officer (DRO), a transcript of which hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran alleges that his 
disorder had its onset during his active service between 1979 
and 1983.  He alleges that he began experiencing insomnia, 
sleepwalking, anxiety, and racing thoughts during his first 
period of active service, between January 1979 and January 
1983, and that he self-medicated with alcohol (and later, 
during his second period of service, with drugs).  See DRO 
Hearing Transcript at 5-8; see also Notice of Disagreement, 
January 2007.

A March 2006 private treatment record prepared by Dr. V.V. 
reflects that the Veteran was diagnosed with bipolar 
disorder.  Thus, clearly the Veteran has a current 
psychiatric disorder.  The question that must be resolved is 
whether the Veteran's psychiatric disorder had its onset 
during his first period of active service or is otherwise 
related to that first period.

In that regard, a November 25, 1981 Report of Medical History 
reflects that the Veteran checked the boxes indicating that 
he had experienced "frequent trouble sleeping" and 
"nervous trouble," but the Board notes that the Veteran 
subsequently crossed off the latter of the two and initialed 
it (indicating that the report of nervous trouble was in 
error).  A June 1982 Report of Medical History reflects that 
the Veteran checked the box indicating that he had continued 
to experience "frequent trouble sleeping," and the 
examining physician recorded a notation that the Veteran had 
a history of insomnia with shift changes.

At the DRO hearing, the Veteran testified that around the 
time he was experiencing insomnia, he also "felt down a 
lot" but "wrote it off" as being due to working long hours 
and job stresses.  See Hearing Transcript at 5.  He testified 
that he only had two to three hours of sleep per night, and 
that he began to self-medicate with beer, which routine 
increased from a few beers a day to a case a day, and that 
when the alcohol "stopped working," he switched to drug 
use.  See id. at 5-6.

As noted above, the Veteran's first period of active service 
ended in January 1983.  
During a subsequent second period of service, he tested 
positive for drug use twice, and was ultimately discharged in 
October 1984 under conditions "other than honorable."  See 
Administrative Discharge Proceedings, September 1984; see 
also e.g., Service Treatment Record, March 1984.  Prior to 
his discharge and while receiving inpatient detoxification 
and rehabilitation treatment, a December 1983 service 
treatment record reflects that the Veteran reported feeling 
dissatisfied with his situation and having difficulty 
relaxing.

The Board notes that a November 1990 RO decision determined 
that the character of the Veteran's second period of service 
from January 1983 to October 1984 was dishonorable due to 
misconduct (drug use).  The Veteran did not appeal that 
decision.

The Veteran testified at the hearing that his symptoms of 
insomnia, depression, and anxiety have continued since his 
first period of service.  See DRO Hearing Transcript at 3.  
He reported that in 1994, he was diagnosed by his primary 
care physician, Dr. D.B., with depression and prescribed 
Zoloft.  The Veteran testified that he sought treatment again 
in 2006 at the Center for Family Resources, where he was 
diagnosed with bipolar disorder.

The Veteran has not been provided with a VA examination in 
connection with his claim for service connection for an 
acquired psychiatric disorder.  VA's duty to assist includes 
providing a veteran with a medical examination when the 
record (1) contains competent evidence that the veteran has a 
current disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  As noted above, the Veteran has been diagnosed most 
recently with bipolar disorder.  Treatment records from his 
first period of service reflect complaints of symptomatology 
he believes to be signs of his bipolar disorder, and the 
Veteran has reported that his symptoms have continued since 
that time.  The Veteran acknowledges that the Veteran is 
competent to report his symptoms and having experienced 
insomnia post-service.  Based thereon, VA is under an 
obligation to provide the Veteran with an examination in 
connection with his claim to determine the likelihood that 
the claimed disability may have had its onset during his 
first period of service, or whether it is otherwise related 
to that first period of service.

In addition, as noted above, the Veteran identified private 
treatment records dated in 1994 from Dr. D.B. and dated in 
2006 from the Center for Family Resources, which records have 
not been associated with the claims file.  While the Board 
acknowledges that a request was previously submitted by VA to 
Dr. D.B. in February 2008, the Board notes that such request 
was very general, requesting records for "all medical 
conditions," in response to which Dr. D.B. submitted what 
appears to have been the Veteran's most recent treatment 
records at that time (relating to a knee condition).  VA has 
a duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence to verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) 
(West 2002); 38 C.F.R.§ 3.159(c) (2008); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  Therefore, an attempt should be 
made to obtain copies of all of the Veteran's private 
treatment records from Dr. D.B. and the Center for Family 
Resources, to include Dr. P.K., relating to the Veteran's 
claimed psychiatric disorder and to associate them with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's 
most recent VA treatment records from the 
Minneapolis, Minnesota VAMC dated October 
2006 to present relating to his mental 
health treatment and associate them with 
the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

2.  Obtain copies of all of the Veteran's 
private treatment records from Dr. D.B. 
(of North Suburban Physicians) dated 1990 
to present relating to complaints of or 
treatment for the Veteran's insomnia, 
depression, bipolar disorder, or any other 
mental disorder and associate them with 
the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  Obtain copies of all of the Veteran's 
private treatment records from the Center 
for Family Resources dated January 2006 to 
present and associate them with the claims 
file.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

4.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a mental health 
examination with an appropriate, qualified 
examiner, to determine the nature and 
severity of the Veteran's acquired 
psychiatric disorder and to determine 
whether it is at least as likely as not 
that each psychiatric disorder identified 
on examination had its onset during the 
Veteran's first period of active service 
from January 1979 to January 1983, or is 
otherwise related to the Veteran's first 
period of active service from January 1979 
to January 1983.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should specifically indicate that it has 
been reviewed.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
necessary by the examiner), should be 
conducted in order to identify the 
manifestations and degree of impairment, 
including social and occupational 
impairment, attributable to the each 
psychiatric disorder identified.  The 
examiner must provide a complete rationale 
for all findings.  As to each psychiatric 
diagnosis identified on examination, if 
the examiner concludes that the diagnosis 
is not related to the Veteran's first 
period of active service (January 1979 to 
January 1983) and/or did not have its 
onset during his first period of active 
service (January 1979 to January 1983), 
the examiner should explain, in detail, 
the reasoning behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  Once the aforementioned development is 
complete, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If the Veteran's 
claim remains denied, he should be 
provided a Supplemental Statement of the 
Case (SSOC).  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


